Shulman, Judge.
This is the second appearance of this case involving the confirmation of the sale of realty. In the earlier appearance, this court affirmed the trial court’s order denying confirmation of the original sale, but allowing the resale of the property after proper advertisement. See Adams v. Gwinnett Commercial Bank, 140 Ga. App. 233 (230 SE2d 324), affd. 238 Ga. 722 (235 SE2d 476). On August 2, 1977, the property was resold for $265,000. Appellants bring this appeal from the judgment entered on the order confirming the August 2, 1977, sale.
1. The trial court overruled appellants’ requests for production seeking from appellee-bank property appraisals prepared in conjunction with the July, 1974 loan commitment on this property. Appellant’s assertion that this ruling constituted reversible error is not well taken.
"The question at issue was of course market value at the time of the sale. In determining this the judge has a fairly wide discretion. 'What it may have brought or what it may have been regarded as being worth on the market at times relatively close to the date of sale may be considered as aids in arriving at market value at the time of sale — which is what the court is charged with determining.’ [Cit.] There was no error in limiting the *240period of time during which discovery of these appraisals could be had to that fairly approximating the data on which the creditors’ decisions would have been made.” Darby & Assoc., Ltd. v. Federal Dep. Ins. Corp., 141 Ga. App. 78, 79-80 (232 SE2d 615).
Submitted October 31, 1978 —
Decided March 8, 1979.
Webb, Fowler & Tanner, William G. Tanner, for appellants.
G. HughelHarrison, JohnF. Doran, Jr., for appellee.
2. That the court chose to place weight on evidence of sales of property to "major concerns” (i.e., established regional and national business enterprises) and on the bank’s appraisal of the property will not divest the judgment of evidentiary support.
The order confirming the sale is supported by evidence that the sale brought at least the true market value of the property. Stone v. C & S Nat. Bank, 145 Ga. App. 601 (3) (244 SE2d 135). See generally Classic Enterprises, Inc. v. Continental Mtg. Investors, 135 Ga. App. 105 (2) (217 SE2d 411).
3. The trial court’s findings of fact and conclusions of law were sufficient. The findings of fact and conclusions of law are not inadequate merely because they failed to specifically note that appellee remained in possession of the property until the resale. American Century Mtg. Investors v. Strickland, 138 Ga. App. 657 (1) (227 SE2d 460). Compare Pruitt v. First Nat. Bank of Habersham County, 142 Ga. App. 100 (235 SE2d 617).

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.